Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22, 23, 28-30,  35-37 and 42-44 are allowed. 

	Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: As to claim 22, the following limitations are novel and not obvious over the art of record in combination with the remaining limitations “and one or more processors to: buffer packet data convergence protocol (PDCP) Protocol Data Units (PDUs) already transmitted to a first gNB-DU of the plurality of gNB-DUs until the PDCP PDUs have been acknowledged to be successfully delivered to a user equipment (UE); receive an indication, from the first gNB-DU of the plurality of gNB- DUs, of a radio link outage between the first gNB-DU and the UE; detect that particular PDCP Protocol Data Units (PDUs) transmitted, via the circuitry to provide the interface, to the first gNB-DU from which the indication is received, were undelivered by the first gNB-DU to the UE; and retransmit, via the circuitry to provide the interface and in response to the detection that the particular PDCP PDUs were undelivered, the particular PDCP PDUs to a second gNB-DU, of the plurality of gNB-DUs, to which the UE is attached. “.

As to claims 23, 28 and 43, the claims are allowed as being dependent from an allowable claim.

As to claim 29, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 30 and 35, the claims are allowed as being dependent from an allowable claim.
As to claim 36, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 37, 42 and 44, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467